FILED
                            NOT FOR PUBLICATION                             OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30396

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00025-RFC

  v.
                                                 MEMORANDUM *
DAVID KEITH MERRIMAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Richard F. Cebull, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       David Keith Merriman appeals from the district court’s judgment and

challenges the 96-month sentence imposed following his guilty-plea conviction for

receipt of child pornography, in violation of 18 U.S.C. § 2252A(a)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Merriman contends that his sentence is substantively unreasonable in light of

his background, age, lack of criminal history, and low risk of recidivism. The

district court did not abuse its discretion in imposing Merriman’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including Merriman’s failure to recognize the

severity of his offense. See id.

      To the extent that Merriman claims that the district court erred by failing to

consider all of the section 3553(a) sentencing factors and by ignoring his policy

argument that the child pornography Guidelines result in an unduly harsh sentence,

the record does not support these contentions.

      AFFIRMED.




                                          2                                    12-30396